       Case 2:20-mc-00046-SPL Document 5 Filed 09/14/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                             )    No. MC-20-00046-PHX-SPL
      James Everett Shelton,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      FCS Capital LLC, et al.,                 )
12                                             )
13                     Defendants.             )
                                               )
14                                             )

15          Before the Court is a Motion to Allow Electronic Filing (Doc. 2) filed by pro se
16   Plaintiff, in which he requests permission to electronically file and serve documents. The
17   motion will be denied.
18          Electronic filing requires parties to code their filing so that they are properly
19   docketed electronically. When electronically filed documents are not properly docketed,
20   they are not easily retrievable by the Court on its case management reports. Therefore,
21   because Plaintiff has not shown that he possesses the legal training necessary to properly
22   file and docket matters in this case, his request will be denied. Accordingly,
23          IT IS ORDERED that the Motion to Allow Electronic Filing (Doc. 2) is denied.
24          Dated this 14th day of September, 2020.
25
26                                                    Honorable Steven P. Logan
                                                      United States District Judge
27
28
